141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shameem GAFOOR, Plaintiff-Appellant,v.United Airlines, Maintenance Operating Center--Sfoer,Defendant-Appellee.
No. 96-16153.D.C. No. CV-95-03680-MMC.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California Maxine M. Chesney, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Shameem Gafoor appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his employment discrimination action against United Air Lines on res judicata grounds.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the dismissal de novo, see Palomar Mobilehome Park Ass'n v. City of San Marcos, 989 F.2d 362, 363 (9th Cir.1993), and we affirm.


3
The district court properly dismissed Gafoor's action on res judicata grounds.  The doctrine of res judicata bars a subsequent action between the same parties on all claims that were, or could have been, raised in a previous action which led to a final judgment on the merits.  See FDIC v. Alshuler (In re Imperial Corp. of Am.), 92 F.3d 1503, 1506 (9th Cir.1996).  Gafoor's claims either were or could have been raised in Gafoor v. United Air Lines, Inc., No. C-94-4495-MCC (N.D.Cal. Aug. 29, 1995).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3